IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1186
                               Filed May 3, 2017


IN RE THE MARRIAGE OF PATRICIA LYNN LANG
AND WALTER PATRICK LANG

Upon the Petition of
PATRICIA LYNN LANG,
      Petitioner-Appellant,

And Concerning
WALTER PATRICK LANG,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, John J. Haney,

Judge.



      A former wife appeals the property distribution provision of the decree that

dissolved her marriage. AFFIRMED.



      C. Aron Vaughn and Barry S. Kaplan of Kaplan & Frese, L.L.P.,

Marshalltown, for appellant.

      Douglas W. Beals of Moore, McKibben, Goodman & Lorenz, L.L.P.,

Marshalltown, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                          2


VOGEL, Presiding Judge.

       Patricia Lang appeals the dissolution decree that ordered her former

husband, Walter Lang, to pay to her the money he received when he sold her

diamond wedding ring. She asserts the value of the ring was substantially higher

than the amount of money Walter received when he sold the ring to a local

jeweler. She asks that we modify the district court’s decision to order Walter to

pay her the replacement value of the ring.

       The parties testified at trial that Walter paid between $8000 and $9000 for

the ring, including interest.   After the parties separated and Walter obtained

possession of the ring from Patricia, an insurance appraisal of the ring was done

that set the total replacement value at $9575.90. Walter testified the jeweler that

sold the ring and prepared the appraisal would not repurchase the ring and

referred Walter to jewelers in Des Moines. Walter stated at trial he attempted to

sell the ring on eBay, setting the asking price at $5000 then lowering it to $3000,

but he received no bids. Walter asserted he then visited four or five jewelers in

Des Moines and received only one offer for the ring at $1200, which he accepted.

       The parties stipulated to the distribution of all marital assets and liabilities

except for Patricia’s wedding ring.      The district court stated Walter “credibly

testified as to the steps he took to sell the ring set.” It then concluded:

       Despite Patricia’s contention as to the value of the ring set, Walter’s
       sale to Christopher’s likely reflects the fair market value of the
       property at the time of the sale and the Court FINDS accordingly.
       This is buttressed by Walter’s credible testimony concerning the
       steps he took to sell the ring. Additionally, the Court finds no
       reason to believe that Walter would not otherwise attempt to secure
       the highest and best value for the ring. He thought the ring was his
       to dispose of as he pleased, and nothing in the record indicates he
       had any incentive to sell the rings for below market value.
                                         3


             Walter shall pay to Patricia $1200 with 30 days of entry of
       decree herein for the value of the ring set. The Court FINDS said
       amount was the fair market value of the ring based upon the
       undisputed testimony relating to Walter's efforts to sell the ring set.

       Our review of this case is de novo.          See Iowa R. App. P. 6.907.

“Ordinarily, a trial court’s valuation will not be disturbed when it is within the

range of permissible evidence. . . . Although our review is de novo, we ordinarily

defer to the trial court when valuations are accompanied by supporting credibility

findings or corroborating evidence.” In re Marriage of Hansen, 733 N.W.2d 683,

703 (Iowa 2007).     Patricia asks us to depart from this practice in this case

because the timing and circumstances of Walter’s sale of the ring discredit his

testimony and renders his valuation improper. Specifically, she contends the fact

he sold the ring within two days of accepting service of process of the dissolution

petition indicates he sold the ring under compulsion or out of spite.

       We note the appraisal Patricia relies on to establish the value of the ring

was a replacement cost estimate, not a fair market value estimate. The appraisal

further provides it was “for insurance purposes only.” It is the market value that

must be established for assets. Id. (“In ascertaining the value of property, its

owner is a competent witness to testify to its market value.” (emphasis added)).

“Fair market value is generally defined as the price for which an asset would be

sold, in a transaction between a willing buyer and a willing seller, with neither

party being under any particular compulsion to complete the deal within any

particular period of time.” Brett R. Turner, Theories and Methods for Valuing

Marital Assets, 25 J. Am. Acad. Matrim. Law. 1, 3 (2012). Patricia offered no

evidence as to the market value of the wedding ring, and the court found Walter’s
                                        4


testimony regarding the efforts he made to find a willing buyer credible. We will

not disturb the court’s valuation of the wedding ring as it is “within the range of

permissible evidence.” See Hansen, 733 N.W.2d at 703.

      AFFIRMED.